The trial court correctly ruled that the Town of Scarsdale lacks standing to challenge the County’s reapportionment plan on the ground that it divided Town of Scarsdale between two voting districts (see, Mirrione v Anderson, 717 F2d 743, cert denied 465 US 1036; see also, Society of Plastics Indus. v County of Suffolk, 77 NY2d 761). However, the intervenors could properly bring this action in their capacity as individuals. In any event, due to the fact that the local law in question has been found to be unconstitutional for reasons stated in a companion case to this appeal, we need not reach the parties’ present contentions (see, Chonigman v County of Westchester, 192 AD2d 499 [decided herewith]). Thompson, J. P., Bracken, Sullivan and Balletta, JJ., concur.